NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     OCT 20 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-30247

              Plaintiff - Appellee,               D.C. No. 4:13-cr-00227-BLW

    v.
                                                  MEMORANDUM*
 DULTON EARL JOHNSON,

              Defendant - Appellant.

                     Appeal from the United States District Court
                               for the District of Idaho
                      B. Lynn Winmill, Chief Judge, Presiding

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

         Dulton Earl Johnson appeals from the district court’s judgment and

challenges the 70-month sentence imposed following his guilty-plea conviction for

assault resulting in serious bodily injury committed within Indian Country, in

violation of 18 U.S.C. §§ 113(a)(6) and 1153. We have jurisdiction under 28

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Johnson contends that the district court procedurally erred by failing to

consider the 18 U.S.C. § 3553(a) sentencing factors adequately and address his

argument for a within-Guidelines sentence. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

The record reflects that the district court considered Johnson’s arguments and

thoroughly explained its reasons for imposing the above-Guidelines sentence. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Johnson next contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Johnson’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence is

substantively reasonable in light of the section 3553(a) sentencing factors and the

totality of the circumstances, including the troubling nature of the offense. See

Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                   14-30247